FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2021

                                     No. 04-21-00257-CV

   Michael SHANNON, Director of Development Services Department, City of San Antonio,
                       Texas; and City of San Antonio, Texas,
                                     Appellants

                                              v.

                       Arlene W. BLAIR and Plaintiff Class Petitioners,
                                       Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-23022
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
       Appellants’ brief is currently due August 16, 2021. On August 12, 2021, appellants filed
a motion requesting an extension of time to file the brief until September 16, 2021. After
consideration, we GRANT the motion and ORDER appellants to file their brief by September
16, 2021.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court